DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                              P.G.C., The Father,
                                  Appellant,

                                         v.

                               V.C., The Mother,
                                   Appellee.

                                   No. 4D18-0618

                                   [June 29, 2018]

   Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm Beach
County;    Janis    Brustares      Keyser,     Judge;      L.T.     Case    No.
502016DR005128XXXXMB.

   Antony P. Ryan, Regional Counsel, and Richard G. Bartmon, Assistant
Regional Counsel, Office of Criminal Conflict and Civil Regional Counsel, West
Palm Beach, for appellant.

   Donna Greenspan Solomon of Solomon Appeals, Mediation & Arbitration, Fort
Lauderdale, for appellee.

PER CURIAM.

   Affirmed.

WARNER, MAY and FORST, JJ., concur.

                               *          *          *

   Not final until disposition of timely filed motion for rehearing.